               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

THE BANK OF NOVA SCOTIA,        )
                                )
              Plaintiff,        )
                                )
              v.                )     Civil No. 2017-41
                                )
DONALD A. DAVIS, CO-TRUSTEE OF )
THE DONALD DAVIS TRUST AND THE )
JUTTA U. DAVIS TRUST DATED      )
OCTOBER 24, 2004; JUTTA U.      )
DAVIS, CO-TRUSTEE OF THE DONALD )
A. DAVIS TRUST AND THE JUTTA U. )
DAVIS TRUST DATED OCTOBER 24,   )
2004; GORDON ACKLEY; JENNIFER   )
ACKLEY; UNITED STATES OF        )
AMERICA (INTERNAL REVENUE       )
SERVICE); DONALD A. DAVIS;      )
JUTTA U. DAVIS,                 )
                                )
                                )
              Defendants.       )
                                )



APPEARANCES:

Matthew Reinhardt
Quintairos, Prieto, Wood & Boyer, P.A.
St. Thomas, U.S.V.I.
     For The Bank of Nova Scotia,

Gretchen Shappert, United States Attorney
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America (Internal Revenue
     Service).
The Bank of Nova Scotia v. Davis, et al.
Civ. No. 2017-41
Judgment
Page 2

                                  JUDGMENT

GÓMEZ, J.

     Before the Court is the motion of The Bank of Nova Scotia

for attorney’s fees and costs.

                   I.    FACTUAL AND PROCEDURAL HISTORY

     Donald A. Davis and Jutta U. Davis, as individuals and co-

trustees of the Donald A. Davis Trust and the Jutta U. Davis

Trust (collectively, the “Davises”) were the record owners of

property (the “Property”). On or about May 19, 2010, the Davises

borrowed $1,000,000 from The Bank of Nova Scotia (“BNS”). On May

19, 2008, the Davises executed and delivered a promissory note

(the “First Note”) to BNS in which they promised to pay BNS the

principal sum of $1,000,000, plus interest. On May 19, 2008, the

Davises delivered to BNS a real estate mortgage (the “First

Mortgage”) encumbering the Property and securing the First Note.

The First Mortgage is attached to the Property.

     On May 19, 2010, BNS extended to the Davises a personal

line of credit (the “Line of Credit”) in the amount of $115,000.

On May 19, 2010, the Davises delivered to BNS a real estate

mortgage (the “Second Mortgage”) encumbering the Property and

securing the Line of Credit. The Second Mortgage is attached to

the Property.
The Bank of Nova Scotia v. Davis, et al.
Civ. No. 2017-41
Judgment
Page 3

     On or about January 28, 2011, the Davises borrowed $200,000

from BNS. On January 28, 2011, the Davises executed and

delivered a promissory note (the “Second Note”) to BNS in which

they promised to pay BNS the principal sum of $200,000 plus

interest. On January 28, 2011, the Davises delivered to BNS a

real estate mortgage (the “Third Mortgage”) encumbering the

Property and securing $92,000 of the Davises’ obligation under

the Second Note. The Third Mortgage is attached to the Property.

     On or about June 1, 2015, the Davises failed to pay an

installment on the First Note when it became due. The Davises

have failed to pay all subsequent payments. On August 6, 2015,

BNS gave the Davises written notice of the default on the First

Note and demanded payment. The Davises never cured their default

or made the required payment of principal and interest as

required by the First Note and First Mortgage. As a result, BNS

accelerated the payment on the First Note.

     On December 1, 2017, the Davises failed to pay a minimum

installment on the Line of Credit. The Davises have failed to

pay all subsequent payments. On January 17, 2017, BNS gave the

Davises written notice of the default on the Line of Credit. The

Davises never cured their default or paid the balance on the

Line of Credit as required by the Line of Credit and Second

Mortgage.
The Bank of Nova Scotia v. Davis, et al.
Civ. No. 2017-41
Judgment
Page 4

     On December 1, 2017, the Davises failed to pay the

remaining principal and interest on the Second Note when it

became due. The Davises never cured their default or made the

required payment of principal and interest as required by the

Second Note and Third Mortgage.

     BNS initiated this action against the Davises to enforce

the terms and conditions of the First Note and First Mortgage,

the Line of Credit and Second Mortgage, and the Second Note and

Third Mortgage. Joined in the action were the United States

Department of Treasury, Internal Revenue Service (“IRS”), which

held a tax lien in the amount of $23,014.32 on the Property and

Jennifer Ackley and Gordon Ackley (collectively, the “Ackleys”),

who held a judgment lien in the amount of $745,682.69 on the

Property.

     The Davises and Ackleys did not file answers to BNS’s

complaint. On June 7, 2018, the Clerk of Court entered default

against the Davises and the Ackleys.

     On July 2, 2018, BNS filed a motion seeking default

judgment against the Davises and Ackleys and summary judgment

against the IRS. On September 11, 2018, the Court granted BNS’s

motion.

     On September 25, 2018, BNS moved for attorney’s fees and

costs. BNS requests an award of $10,739.50 in attorney’s fees
The Bank of Nova Scotia v. Davis, et al.
Civ. No. 2017-41
Judgment
Page 5

and $3,427 in costs. The Court referred BNS’s motion for

attorney’s fees and costs to the Magistrate Judge for a report

and recommendation.

     On September 13, 2019, the Magistrate filed a report and

recommendation recommending that the Court award BNS $6,740 in

attorney’s fees and $2,766 in costs. On September 27, 2019, BNS

filed an objection to the Magistrate’s report and

recommendation. BNS takes issue with the three of the

Magistrate’s recommendations:

     First, BNS requested fees in the amount of $1,575 for what

it described as “flat rate billing milestones,” which included a

fee for “referral received,” “complaint filed,” “service

completed,” and “judgment entered.” See ECF No. 60, Exh. 4 at ¶

8. BNS explained that these fees accounted for several tasks,

and that as a general rule,

        [i]n an uncontested foreclosure action, our firm
        will perform, at minimum the following legal
        services: (1) Review of all loan documents, letters,
        prepare demand letter; (2) Examine title work,
        determine necessary parties to the action; (3)
        Prepare and review the complaint, summons, civil
        cover sheet, value claim form and lis pendens; (4)
        Perform diligent search and inquiry in attempt to
        ascertain the whereabouts of the Defendants and
        whether or not they are in active military service,
        including   if   applicable,   alias   summons   and
        publication; (5) Review returns of service; (6)
        Prepare   and  file   Motions   for  Default   where
        appropriate; (7) Prepare and file Motion for Summary
        Judgment and Affidavits in Support of Judgment; (8)
        Preparation for and attendance at hearing on Motion
The Bank of Nova Scotia v. Davis, et al.
Civ. No. 2017-41
Judgment
Page 6

         for   Summary  Judgment   where  appropriate;  (9)
         Preparation of Certificate of Sale, Certificate of
         Title and Certificate of Disbursements where
         appropriate.

Id. The Magistrate Judge found this description lacking,

explaining that “BNS could and should have made an effort to

describe the work for which it seeks a fee award.” See ECF No.

62 at 6. The Magistrate recommended awarding BNS $1,000 of the

$1,575 in fees requested for “flat rate billing milestones.” See

id.

      Second, the Magistrate Judge found that “the time billed

for certain tasks is excessive.” See id. at 5. Specifically,

“BNS seeks several amounts for services on November 1, 2017: 0.3

hours to read a text order, 0.3 hours to review a one-page

motion by the IRS to appear by telephone, and 0.2 hours to

review the text order granting the IRS’s motion.” Id. The

Magistrate recommended reducing each of these time entries to .1

hours.

   Third, “ BNS seeks compensation for three hours on November 2,

2017 to attend an eight minute status conference, . . . 0.3

hours to review a one paragraph order and a text order on

November 9, 2017,” and “1.50 hours in fees to prepare for and

attend a 10- minute conference on May 29, 2018.” Id. The

Magistrate recommended reducing these time entries by half.
The Bank of Nova Scotia v. Davis, et al.
Civ. No. 2017-41
Judgment
Page 7

                               II.   DISCUSSION

     Federal Litigants may make “specific written objections” to

a magistrate judge’s report and recommendation “[w]ithin 14 days

after being served with a copy of the recommended disposition.”

See Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1)

(“Within fourteen days after being served with a copy, any party

may serve and file written objections to such proposed findings

and recommendations as provided by rules of court.”).

     When a party makes a timely objection, the district court

“make[s] a de novo determination of those portions of the report

or specified proposed findings or recommendations to which

objection is made.” Id. When no objection to a magistrate’s

report and recommendation is made, or such an objection is

untimely, the district court reviews the report and

recommendation for plain error. See Henderson v. Carlson, 812

F.2d 874, 878 (3d Cir. 1987) (“While . . . [28 U.S.C. §

636(b)(1)] may not require, in the absence of objections, the

district court to review the magistrate’s report before

accepting it, we believe that the better practice is for the

district judge to afford some level of review to dispositive

legal issues raised by the report.”); see also Tice v. Wilson,

425 F. Supp. 2d 676, 680 (W.D. Pa. 2006) aff'd, 276 Fed. App'x

125 (3d Cir. 2008)(explaining that, by failing to object to a
The Bank of Nova Scotia v. Davis, et al.
Civ. No. 2017-41
Judgment
Page 8

portion of a report and recommendation, the litigant “waived its

right to have this Court conduct a de novo review,” and that in

those circumstances, “the scope of [the court’s] review is far

more limited and is conducted under the far more deferential

standard of ‘plain error’ ”).

                                III. ANALYSIS

     BNS raised three objections to the Magistrate’s report and

recommendation. Accordingly, the Court will review those

portions of the report and recommendation de novo.

     First, the Magistrate recommended reducing the award of

fees for the BNS’s “billing milestones” because BNS had failed

to provide an adequate description of the tasks BNS actually

performed to earn these fees. BNS points to the declaration of

counsel filed in support of its motion for attorney’s fees and

argues that this declaration described in sufficient detail the

work that comprises the milestone tasks.

     The Court agrees with the Magistrate. Rather than describe

the tasks BNS actually did in this case, the declaration

described 9 categories of tasks generally done in similar cases

such as “Examine title work, determine necessary parties to the

action” and “Prepare and file Motions for Default where

appropriate.” See ECF No. 60, Exh. 4 at ¶ 8. This generalized

description of work accounted for $1,575 in fees.
The Bank of Nova Scotia v. Davis, et al.
Civ. No. 2017-41
Judgment
Page 9

     If the fee petition is not sufficiently specific, then the

Court cannot “determine if the hours claimed are unreasonable

for the work performed.” Washington v. Philadelphia Cnty. Court

of Common Pleas, 89 F.3d 1031, 1037 (3d Cir. 1996). For this

reason, the lumping of activities in this way is disfavored. See

Good Timez, Inc., 754 F. Supp. at 463 n.6.

     Second, BNS objects to the Magistrate’s recommendation that

the Court award .3 of an hour for BNS’s work related to the

Magistrate’s order scheduling a status conference, the IRS’s

motion to appear at that conference by telephone, and the

Magistrate’s order granting that motion. BNS argues that the .8

hours it requested for these tasks was reasonable because

“receipt and review of an order or docket entry requires reading

and reviewing the document, making any necessary adjustments to

case strategy, properly documenting and notating the case file,

and calendaring any and all deadlines or items for completion.”

See ECF No. 63 at 3. The Court believes .3 of an hour is

sufficient time to complete those tasks as they relate to an

unremarkable order scheduling a status conference and a party’s

request to appear at that conference by telephone.

     Finally, BNS objects to the Magistrate’s recommendation

that the Court reduce by half the (1) 3 hours of fees sought to

attend an eight-minute status conference; (2) .3 of an hour in
The Bank of Nova Scotia v. Davis, et al.
Civ. No. 2017-41
Judgment
Page 10

fees to review two short orders; and (3) 1.5 hours in fees to

prepare for and attend a 10-minutes status conference. BNS

argues that this was a relatively complicated debt and

foreclosure case and that all of the requested time was

necessary “to be prepared to discuss all potential issues

involving the multiple liens, the removal, any service of

process issues, and intentions for moving forward with the

case.” See id. at 4. The Court agrees that BNS needed some time

to prepare for these conferences. At the same time, the Court

agrees with the Magistrate that the nearly five hours in fees

requested is excessive and should be reduced.

     Having reviewed the remainder of the report and

recommendation for clear error, the Court agrees with the

Magistrate’s remaining recommendations with respect to

attorney’s fees and costs.

     The premises considered, it is hereby

     ORDERED that the Report and Recommendation docketed at ECF

Number 62 is ADOPTED; it is further

     ORDERED that BNS’s motion for attorney’s fees and costs

docketed at ECF Number 60 is GRANTED in part; it is further

     ORDERED that Donald A. Davis and Jutta U. Davis shall be

liable to The Bank of Nova Scotia for attorney’s fees in the

amount of $6,740; and it is further
The Bank of Nova Scotia v. Davis, et al.
Civ. No. 2017-41
Judgment
Page 11

     ORDERED that Donald A. Davis and Jutta U. Davis shall be

liable to The Bank of Nova Scotia for costs in the amount of

$2,766.



                                           S\
                                                Curtis V. Gómez
                                                District Judge
